DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been previously presented. By this reply claims 1-12 are still pending in the application. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn
Response to Remarks/Arguments
Applicant’s arguments, see remarks, filed 05/06/2021, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fukae USPAT 10,749,217.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukae USPAT 10,749,217
Regarding the 102: Regarding claims 1 and 7, Fukae at least discloses(col. 6, lines 26-67) and shows in Figs. 1-4: A vehicle electricity storage device(1) connected to a load(95) mounted on a vehicle(col. 6, lines 27+) together with a main power supply(91), the vehicle electricity storage device(1) comprising: an electricity storage unit(92) connected to the load (95)for supplying stored electricity to the load(95)(col. 6, lines 38-50); and a first charge unit(20) and a second charge unit(30) that are connected in parallel(as shown in Fig. 1) between the main power supply(91) and the electricity storage unit(92), each of the first charge unit(20)(col. 7, lines 19-28) and the second charge unit(30) being configured(Steps S2[Wingdings font/0xE0]S5, S3[Wingdings font/0xE0]S6; Steps S3[Wingdings font/0xE0]S6, S4[Wingdings font/0xE0]S7)  to charge the electricity storage unit(92), wherein: the first charge unit(20) that operates to supply charge electricity(note-the first charging circuit is configured as a resistive charging circuit; see col. 7, lines 22-23) of the main power supply(91) to the electricity storage unit(92) when an ignition switch(col. 7, lines 51-56)(note-drive circuits 51 and 52 are operated between an ON signal and an OFF signal to a switch unit 26 in response to a signal from control circuit 53 and the charging control carried out by the control unit 53 start when control unit 2[t1] starts the charging control when an ignition signal has switched from OFF to ON; see col. 9, lines 19-36) is in an ON state(inherent since the power storage system (100) is vehicle mounted power source system; see col. 6, line 28); and the second charge unit(30)that operates(via switching-type charging circuit; col. 7, lines 64-col. 8, line 59) to supply the electricity of the main power supply(91) to the electricity storage unit(92) when the first charge unit(20) is in a state of stopping operation(note- in step S5, only the second charge unit is operating, i.e. switch 26 is in OFF state; see col. 7, lines 57-63) by the ignition switch(as input by control device 53 as non-drive signal; see col. 9, lines 36-50) being turned off(see col. 9, lines 19-36).
Accordingly claims 1 and 7 are anticipated.

    PNG
    media_image1.png
    701
    772
    media_image1.png
    Greyscale

Regarding the 103: Fukae inherently discloses(col. 9, lines 31-36) all the claimed invention but does not expressly state that the charging of the storage unit by each of the first charge circuit and the second charge circuit takes place when an ignition switch is in an ON state. However, the control process of transferring power from the main power supply(91) and/or the electric storage unit (92) to the load (95) takes place under the control (53) sending an ignition signal control to the drive circuits(51) and (52).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to understand that the vehicle-mounted power supply system of Fukae does have an ignition switch and that the transfer of power from one of 
Accordingly claims 1 and 7 would have been obvious.
Regarding claims 2 and 8, Fukae at least discloses, wherein a current flowing to the electricity storage unit(92) via the second charge unit(30) is smaller than a current flowing to the electricity storage unit via the first charge unit(20)(note- current flowing from first charge unit is necessary greater as the current flowing from the second charge unit; see col. 13, lines 54-67).
Regarding claims 3 and 9, Fukae discloses all the claimed invention as set forth and discussed above in claim 1. Fukae further discloses, comprising a block unit(diode 22) that prevents generation of dark current(leak current) flowing to the first charge unit(20) from the electricity storage unit(92)(see Fig. 2) 
Regarding claims 4 and 10, Fukae further discloses, wherein the first charge unit continues(20 see Figs. 1-2) operating when the ignition switch(inherently included in the vehicle-mounted power system (100)) is turned off in a state that a stored electricity voltage(VC) of the electricity storage unit(92) is lower than a predetermined voltage(prescribed intermediate voltage state)(col. 10, lines 48- col. 11, line 8).
Regarding claims 5 and 11, Fukae further discloses, wherein the first charge unit(20) stops operating when the stored electricity voltage(VC) of the electricity storage unit(92) reaches the predetermined voltage by continuing operation of the first charge unit(20) in a state of the ignition switch being turned off(note-inherent since the power storage system (100) is vehicle mounted power source system; see col. 6, line 28; see col. 9, lines 19-36; col. 10, lines 48- col. 11, line 8).
Regarding claims 6 and 12, Fukae further discloses, further comprising an abnormality detection unit(as determined by voltage detection circuit 40; col. 8, lines 60-67) that detects abnormality in charging to the electricity storage unit(92) based on a charging condition at a time of the electricity storage unit(92) being charged by operating of the first charge unit(20).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 28, 2021